[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                        JULY 5, 2012
                                    No. 11-10914
                                                                         JOHN LEY
                              ________________________
                                                                          CLERK

                         D. C. Docket No. 1:09-cv-23078-PCH

INGASEOSAS INTERNATIONAL CO.,

                                                                        Petitioner-Appellant,

                                            versus

ACONCAGUA INVESTING LTD.,

                                                                      Respondent-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                       (July 5, 2012)

Before EDMONDSON and ANDERSON, Circuit Judges, and EDENFIELD,*
District Judge.

PER CURIAM:

________________
       * Honorable B. Avant Edenfield, United States District Judge for the Southern District of
Georgia, sitting by designation.
      This is an appeal from the district court’s order dismissing a petition to

vacate an international arbitration award that has already been confirmed in a final

judgment and fully satisfied in the British Virgin Islands. The facts of this case

are undisputed, and our holding is limited to these particular facts. After careful

review, we affirm the district court’s judgment.

                                        I.

      Ingaseosas International Co. (“IIC”) and Aconcagua Investing Ltd. (“AIL”)

are both British Virgin Islands companies with principal places of business in the

British Virgin Islands. In February of 2008, IIC agreed to sell AIL shares it

owned in another British Virgin Islands corporation with Coca-Cola Bottling

Company franchise rights. Their stock purchase agreement provided that IIC and

AIL would resolve any disputes through a final, binding arbitration to be seated in

Miami, Florida, and governed by New York law. The transaction contemplated by

the stock purchase agreement did not close as planned. In October of 2008,

claiming breach of contract, AIL initiated an arbitration proceeding against IIC in

Miami; IIC, represented by counsel, filed a counterclaim with the arbitrator against

AIL. The parties participated in an arbitration hearing. On August 20, 2009, the

arbitrator issued his final award, requiring IIC to pay approximately $11 million to

AIL within thirty days.

                                          2
       By the expiration of the thirty-day period, IIC had not paid AIL the amount

required by the arbitration award. Therefore, on September 22, 2009, pursuant to

the Convention on the Recognition and Enforcement of Foreign Arbitral Awards,

opened for signature June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 38 (“New York

Convention” or “Convention”), AIL applied to the High Court of the British

Virgin Islands (“BVI court”) to enforce the award and incorporate it into a

judgment.1 In response, on October 14, 2009, IIC filed a motion to vacate the

arbitration award in the district court.2

       IIC notified the BVI court of the vacatur proceedings, and in response to a

request by IIC, the BVI court stayed the enforcement action for one week, until

November 12, 2009. The BVI court’s order stated that if IIC provided security in

the amount of approximately $7 million, the stay “would continue until the

determination of [IIC’s] Motion to Vacate the Arbitration Award” in the district

court.3 IIC chose not to pay the security and chose not to appeal the BVI court

       1
               It is undisputed that AIL properly sought enforcement of the award in the BVI
court. Under the terms of the New York Convention, AIL could have filed an enforcement
action in any of the over 140 contracting states, other than any state where the award was
rendered or where the award is “considered as domestic.” See Convention, Art. 1.
       2
               Notably, the BVI court had scheduled a hearing on AIL’s application to enforce
the award for October 15, 2009. As such, IIC’s initial vacatur petition was filed one day before
the hearing on AIL’s enforcement application.
       3
                After refusing to sell the bottling company stock to AIL, thus breaching its
contract of sale with AIL, IIC sold that stock to a third party for approximately $13 million. The

                                                3
order requiring it. Accordingly, the stay was lifted, and on November 12, 2009,

the BVI court entered an order granting AIL leave to enforce the final arbitral

award and a judgment in favor of AIL and against IIC in the same terms as that

award. IIC again opted not to appeal. On November 30, 2009, AIL filed in the

district court its opposition to IIC’s motion to vacate, as well as a cross-motion

seeking confirmation of the award.

       When IIC refused to pay the final judgment, AIL requested that the BVI

court appoint liquidators for IIC in order to secure payment. IIC again moved for

a stay of the BVI proceedings pending the vacatur action in the district court.4 On

January 25, 2010, the BVI court declined to order a stay and appointed liquidators

for IIC. IIC did not appeal the BVI court’s denial of its second request for a stay

or the court’s appointment of liquidators.

       On February 4, 2010, the district court held a status conference “to discuss

how best to proceed on the cross-motions to vacate/confirm the arbitral award in

this case.” The liquidators hired new, independent counsel who appeared at the




amount of the bond required by the BVI court corresponded with an installment payment that IIC
was scheduled to receive at that time from the new purchaser.
       4
               There is nothing in the record or the parties’ briefs to suggest that IIC indicated
any readiness to give appropriate security at that time.

                                                  4
status conference on their behalf.5 The liquidators’ counsel informed the district

court of the liquidation, explaining that the liquidators needed time to evaluate the

merits of IIC’s petition to vacate the award in order to determine whether it would

be worth the time, effort, and money to pursue IIC’s claim. Accordingly, at the

request of the liquidators and with the consent of all parties present, the district

court stayed the case in order to allow the liquidators time to decide how to

proceed. The district court’s order explained that the case could be reopened by

an appropriate motion from either party. Upon review, the liquidators’ counsel

ultimately advised the liquidators that the prospects of success of IIC’s motion to

vacate were “exceedingly low.” As such, the liquidators never sought to lift the

stay in the district court case. Rather, they proceeded, pursuant to the mandate of

the BVI court, to liquidate sufficient assets of IIC to satisfy IIC’s liability to AIL.

           One of IIC’s shareholders requested permission from the BVI court to

assume control over the motion to vacate pending in the district court. The court

denied this request, specifically noting that AIL “holds an unappealed judgment”

that the court believed “creates an estoppel against the company in this


       5
                According to an order of the BVI court, IIC’s original counsel, who is also the
company’s current (post-liquidation) counsel, attempted to persuade the liquidators to refrain
from informing the district court that IIC had been placed in liquidation. It was for this reason
that the liquidators secured replacement counsel. IIC’s original counsel nevertheless attended the
status conference.

                                                5
jurisdiction.” According to the BVI court:

       Even if the company did succeed in setting aside the award in Florida,
       it would still remain a judgment debtor here. . . . No reason is advanced
       why the fact that the award had been set aside in Florida should be
       capable of having any impact upon the judgment obtained here. Any
       suggestion that it might seems to me to be inconsistent with the
       principles underlying the enforcement of New York Convention awards.

The court pointed out that nobody had suggested that the granting of AIL’s

enforcement application was flawed. In sum, the BVI court was unwilling to

allow IIC’s shareholder to prosecute the motion to vacate in the district court

because, “even on the assumption that, contrary to the advice received by the joint

liquidators, the motion will succeed, . . . that [motion] would have no impact on

[AIL’s] status as a judgment creditor.”6 Nevertheless, in order to ensure no

prejudice to IIC’s position in the district court, the BVI court directed the

liquidators not to discontinue the vacatur proceedings.

       Despite IIC’s resistance,7 the liquidators were able to collect sufficient

funds to cover AIL’s judgment. As noted above, after refusing to sell the bottling



       6
               The BVI court noted that “if the award were to be set aside for fraud or mistake”
the outcome could be different. However, the court continued to explain: “[IIC] has not (or has
not yet) suggested that.”
       7
                According to the BVI court, IIC threatened to sue the liquidators for illegally
assisting AIL and damaging IIC. IIC also refused to disclose certain information to the
liquidators that they were unconditionally entitled to, and it attempted to persuade the new
purchaser of the shares in the bottling company not to pay.

                                                 6
company stock to AIL, thus breaching the contract with AIL, IIC sold the stock to

a third party. The liquidators were able to consummate that sale, and the

liquidators received from the new purchaser sufficient funds to pay off IIC’s $11

million liability to AIL, thereby satisfying the BVI court judgment. After the

judgment was paid, IIC was taken out of liquidation, as the company turned out to

be solvent. At that point, IIC’s administration was returned to its board of

directors.

      Subsequently, on December 7, 2010, IIC moved to reopen the vacatur

proceedings in the district court. AIL opposed reopening the case and filed a

cross-motion to dismiss the petition to vacate the award. AIL argued that the

district court was without subject matter jurisdiction to consider the vacatur

motion and that IIC was engaging in futile post-arbitration litigation. On January

13, 2011, the district court held a hearing on IIC’s motion to reopen the case. The

court lifted the stay; however, on February 10, 2011, it granted AIL’s motion to

dismiss. The court held that, although it would have had jurisdiction over a

motion to enforce the award, 9 U.S.C. § 203 did not provide subject matter

jurisdiction over the motion to vacate it.

                                         II.

      We affirm the district court’s dismissal of this case, although we rely upon a

                                             7
different ground. We conclude that events have transpired such that the district

court is unable to grant IIC effective relief, and thus the case is moot. See C&C

Prods., Inc. v. Messick, 700 F.2d 635, 636 (11th Cir. 1983) (“If later events

preclude the grant of effective relief, the appeal must be dismissed as moot.”); In

re Club Assocs., 956 F.2d 1065, 1069 (11th Cir. 1992) (“Central to a finding of

mootness is a determination by an appellate court that it cannot grant effective

judicial relief.”).

       After AIL filed a motion to confirm and enforce the arbitration award in the

BVI court, IIC initiated the instant action in the district court by filing a motion to

vacate the award. Subsequent thereto, however, the BVI court provided an

opportunity for IIC to stay the enforcement proceedings pending the results of the

district court action, upon posting bond. After IIC failed to post bond, the BVI

court proceeded and enforced the award, reduced it to a judgment in favor of AIL,

and appointed liquidators of IIC who liquidated the assets of IIC and then paid the

judgment in full. IIC, which was represented by counsel throughout all the

proceedings before the arbitrators and before the BVI court, never appealed the

BVI court’s decisions.8 Thus, subsequent to the filing of IIC’s motion to vacate


       8
                To recap, IIC did not appeal the BVI court’s requirement of a bond to continue a
stay of its proceedings pending those in the district court, the amount of the bond, the
enforcement of the award, the appointment of liquidators, or the ultimate satisfaction of the

                                                8
and during the pendency of the instant action, the BVI court enforced the arbitral

award at issue by entering a final, unappealed judgment against IIC and in favor of

AIL, and that judgment—which incorporated the terms of the arbitration

award—was fully satisfied by IIC.

      Although the mootness question was litigated in the district court and

briefed in the initial briefing on appeal, and despite intensive questioning at oral

argument and an opportunity for additional, supplementary briefing in this Court,

IIC has failed to cite any precedent or authority that would enable the district court

to provide effective relief under the circumstances. After extensive research, we

too have found no such precedent. To the contrary, our research uncovered the

following case which holds that a party cannot idly stand by and allow an

arbitration award to be confirmed and then seek to the vacate same. The Second

Circuit decision in The Hartbridge, 57 F.2d 672 (2d Cir. 1932) (before L. Hand,

Swann, and Augustus Hand, Circuit Judges) held:

      As we understand the statute a motion to confirm puts the other party to
      his objections. He cannot idly stand by, allow the award to be
      confirmed and judgment thereon entered, and then move to vacate the
      award just as though no judgment existed. . . . After judgment we think
      the award can be vacated only if the judgment can be, and to vacate the
      judgment an adequate excuse must be shown for not having presented
      objections to the award when the motion to confirm was heard.


judgment.

                                          9
Id. at 673.9

       IIC does not dispute the fact that the BVI court had jurisdiction to confirm

and enforce the arbitration award. Nor does IIC dispute the fact that Article VI of

the Convention conferred authority upon the BVI court to require bond to stay its

proceedings when notified of IIC’s motion to vacate the award in the district court.

See Convention, Article VI. Moreover, significantly, IIC has never challenged the

reasonableness of the bond required by the BVI court. Instead, the record

indicates that the amount of the bond was reasonable, and that IIC had the ability

to pay same. See note 3, supra. Not only did IIC fail to appeal any of the actions

of the BVI court, but counsel for IIC agreed in the district court to stay the vacatur

proceedings, in effect agreeing that the proceedings pursuant to the BVI court’s

mandate should go forward and take precedence over the vacatur proceedings in

the district court.10 IIC had ample opportunity to stay the enforcement proceedings

       9
                Of course, The Hartbridge arose in a different context, involving a domestic
arbitral award that was confirmed under the provisions of the Federal Arbitration Act. 57 F.2d at
673. That case did not involve an award that fell under the terms of the New York Convention.
We nevertheless find the reasoning of The Hartbridge forceful given the facts of the case at bar.
       10
                At the February 4, 2010, status conference, counsel for IIC’s liquidators
affirmatively requested that the district court stay the vacatur proceedings in order to allow time
to evaluate IIC’s petition to vacate and determine how to best proceed. Counsel for AIL
consented to the stay. Notably, counsel for IIC—the corporation’s pre-liquidation and current
counsel—was also present at the status conference. IIC’s counsel did not object to a stay or
express any concern whatsoever; in fact, the transcript reveals that IIC’s counsel was apparently
in agreement that a stay of the district court action was appropriate. At the very least, IIC’s

                                                 10
in the BVI court in order to proceed first with its motion to vacate in the district

court, but instead, stood idly by while the arbitral award at issue in this case was

confirmed, entered into a judgment, and satisfied in the British Virgin Islands.

       IIC does argue that it was agreed that New York law would govern and the

arbitration would take place in Miami, and does point out that the Miami district

court would therefore be considered a court of “primary jurisdiction.”11 IIC then

vaguely suggests that, even under the unique circumstances of this case, as the

primary jurisdiction, the district court has authority to simply ignore the previous

judgment of the BVI court and order effective relief notwithstanding. However,

IIC has cited no case or other authority which stands for such a proposition. Our

research has found none. We see nothing in the language of the Convention which

suggests such a proposition. To the contrary, Article VI of the Convention


counsel, by its silence, implicitly agreed to entry of the stay. See District Court order, Docket
No. 26 at 1 (“The liquidators have requested that this case be held in abeyance until he [sic] can
review the matter and make a business judgment on how best to proceed, and the parties have
agreed to stay the case.”) (emphasis added).
       11
                The nomenclatures of “primary jurisdiction” and “secondary jurisdiction” were
developed by the Fifth Circuit in Karaha Bodas Co. v. Perusahaan Pertambangan Minyak Dan
Gas Bumi Negara, 335 F.3d 357, 367-68 (5th Cir. 2003). This terminology is used to describe
the binary scheme under the New York Convention for addressing non-domestic arbitrations; the
Convention assigns different roles to the courts in the country in which, or under the law of
which, an award is rendered—primary-jurisdiction courts—and the courts of all other signatory
countries—secondary-jurisdiction courts. Id. at 368. In short, secondary-jurisdiction courts have
limited authority to review and decide whether to enforce a foreign arbitral award, while primary-
jurisdiction courts have the exclusive authority to affirmatively set aside or annul the award. Id.


                                                11
expressly contemplates a situation where a court of secondary jurisdiction has a

pending motion to enforce an arbitration award, and where an application to set

aside the award is made to a primary-jurisdiction court. In that situation, the

Convention provides that the secondary-jurisdiction court “may, if it considers it

proper” stay its proceedings, and may condition such a stay upon the provision of

bond. See Convention, Article VI. Thus, under Article VI, although a party

seeking to vacate an award in a court of primary jurisdiction should have an

opportunity to stay enforcement of the award in a secondary-jurisdiction court, if

that party declines to post bond, the secondary-jurisdiction court clearly has

authority to proceed uninterrupted with its enforcement proceedings. The

implication of Article VI is that a party who fails to post bond (and thus fails to

protect its proceedings to vacate in the primary jurisdiction) risks losing the

benefit of any superior force the primary jurisdiction would otherwise have had,

and takes its chances in the secondary-jurisdiction court. IIC is in the shoes of the

party who declined to post bond. Thus, the language of the Convention carries

implications contrary to IIC’s vague suggestion that the mere fact of the district

court’s primary-jurisdiction status makes it such that the district court can provide

effective relief here notwithstanding the final, unappealed judgment enforcing the

arbitration award in the BVI court.

                                          12
       It is true that the Convention “envisions multiple proceedings that address

the same substantive challenges to an arbitral award.” Karaha Bodas Co. v.

Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 335 F.3d 357, 367 (5th

Cir. 2003). Because of this, we can imagine cases where a court of primary

jurisdiction could provide effective relief by vacating an arbitral award

notwithstanding an inconsistent previous decision of a secondary-jurisdiction

court enforcing the award. For example, if a secondary-jurisdiction court raced to

a judgment to confirm and enforce an award, if the party seeking to vacate the

award in a primary-jurisdiction court was not given the opportunity to post bond

and stay the enforcement proceedings in a secondary-jurisdiction court, or if the

jurisdiction of the primary-jurisdiction court is otherwise usurped by a secondary-

jurisdiction court, we acknowledge that a much more persuasive argument could

be made and that a different outcome could be warranted. We need not—and we

do not—address such a case.12 As noted above, the facts of the instant case are the

polar opposite of any such persuasive case. The facts here are unique, involving a

party, IIC, who repeatedly failed to protect its rights in the BVI court, and who,



       12
                 Our opinion today should not be construed as holding that the judgment of a
secondary-jurisdiction court enforcing an arbitral award automatically divests courts in the seat
of the arbitration of their jurisdiction over the award—i.e., their authority to subsequently set
aside or annul the award.

                                                13
after determining that the prospects of success on its motion to vacate were

“exceedingly low,” actually encouraged the precedence of the BVI court

proceedings (consenting to a stay in the district court, the effect of which was to

allow the proceedings in the BVI court to take precedence). As in The Hartbridge,

IIC simply stood idly by. 57 F.2d at 673. We cannot conclude that the fact that

the district court is a court of primary jurisdiction—without more—demonstrates

that there could be effective judicial relief in this case.

       In attempting to demonstrate how a district court order vacating the award

could provide effective relief, IIC makes a vague and conclusory assertion that, if

IIC “were to decline to return the Award proceeds upon a vacatur by the Trial

Court following a remand from this Court, [IIC] could seek in the BVI court an

annulment of the [British Virgin Islands] judgment.”13 IIC fails to cite any

precedent or authority in support of this assertion. Our own research reveals that

several commentators have opined that a court of primary jurisdiction would have

the power under the Convention’s scheme to vacate an arbitration award

notwithstanding the fact that it had previously been enforced by a court of



       13
                IIC’s suggestion that a vacatur would lead to a second arbitration in which the
arbitrator could “consider[] moneys obtained by [AIL] to satisfy the Award as an element of
damages flowing from the parties’ contractual dispute” is wholly without merit and does not
warrant extended discussion.

                                                14
secondary jurisdiction.14 These commentators suggest that the party, upon

obtaining such a vacatur judgment, could return to the secondary-jurisdiction court

and seek to set aside the judgment of that court which had previously enforced the

award or institute a restitution action in the enforcing court to recover amounts

paid pursuant to that judgment.15 For several reasons, however, we do not believe

the instant case presents any possible prospect of effective relief for IIC. Most

significantly, the BVI court has already indicated that vacatur of the award in the

district court would have no effect on its final, unappealed judgment, in the

absence of fraud or mistake. And, despite ample opportunity, IIC has proffered no

facts suggesting fraud or mistake or any other possible basis for collaterally

attacking the judgment of the BVI court. Moreover, wholly aside from the

liquidators’ counsel’s estimation that the motion to vacate had an “exceedingly

low” prospect of success, in light of the obvious failure of IIC to protect its rights

       14
                Importantly, however, as one commentator has explained, such a situation “is
likely not to occur” in practice because, when there are doubts about the validity of the award
that could lead to a setting aside, the secondary-jurisdiction court has the power to adjourn its
decision on enforcement pending a decision in the country of origin. See Albert Jan van den
Berg, The New York Arbitration Convention of 1958, at 351 (1981).
       15
               See, e.g., Albert Jan van den Berg, The New York Arbitration Convention of
1958, at 351 (1981); Leonard V. Quigley, Accession by the United States to the United Nations
Convention on the Recognition and Enforcement of Foreign Arbitral Awards, 70 Yale L. J. 1049,
1071 (1961); Note, Michael H. Strub, Jr., Resisting Enforcement of Foreign Arbitral Awards
Under Article V(1)(e) and Article VI of the New York Convention: A Proposal for Effective
Guidelines, 68 Tex. L. Rev. 1031, 1062-63 (1990); W. Michael Tupman, Staying Enforcement of
Arbitral Awards under the New York Convention, 3 Arb. Int’l 209, 220 (1987).

                                                 15
in the BVI court and its express consent in the district court that the BVI court

proceedings could take precedence over those in the district court, the possibility

of IIC obtaining a vacatur is extremely remote, if not non-existent. Finally, none

of the above-mentioned commentators have suggested the possibility of relief in a

factual situation similar to the instant unique facts.

      Even if this appeal is not technically moot, we hold that it should be treated

as such for prudential reasons. See Jordan v. Sosa, 654 F.3d 1012, 1033 (10th Cir.

2011) (“Even if we were to conclude that [the plaintiff’s] claims could survive our

constitutional-mootness inquiry, we would bar those claims on prudential-

mootness grounds.”); United States v. (Under Seal), 757 F.2d 600, 603 (4th Cir.

1985) (“Passing the possibly difficult conceptual question of whether the appeal

has been mooted in constitutional case or controversy terms, we conclude that, in

any event, we should treat it as moot for prudential reasons.”). Pursuant to the

doctrine of prudential mootness, we may exercise our discretion and decline to

grant declaratory relief in the context of a controversy that has become “so

attenuated that considerations of prudence and comity . . . counsel the court to stay

its hand, and to withhold relief it has the power to grant.” Chamber of Commerce

v. U.S. Dep’t of Energy, 627 F.2d 289, 291 (D.C. Cir. 1980). The critical question

becomes “whether changes in circumstances that prevailed at the beginning of the

                                           16
litigation have forestalled any occasion for meaningful relief.” Int’l Bhd. of

Boilermakers v. Kelly, 815 F.2d 912, 915 (3d Cir. 1987). As one of our sister

circuits has explained:

      Where it is so unlikely that the court’s grant of declaratory judgment
      will actually relieve the injury, the doctrine of prudential mootness—a
      facet of equity—comes into play. This concept is concerned, not with
      the court’s power under Article III to provide relief, but with the court’s
      discretion in exercising that power. Declaratory relief, like other forms
      of equitable relief, is discretionary. . . . Where it is uncertain that
      declaratory relief will benefit the party alleging injury, the court will
      normally refrain from exercising its equitable powers.

Penthouse Int’l, Ltd. v. Meese, 939 F.2d 1011, 1019-20 (D.C. Cir. 1991) (citations

omitted).

      Even if IIC were somehow able to persuade the district court on remand to

vacate the award at issue, we cannot see how an order from that court would

provide IIC with any meaningful relief. First, it is uncertain how IIC would

attempt to proceed in the event that it obtained a vacatur judgment from the district

court. As a result of its own litigation decisions, IIC finds itself in this unique

situation in which any effective relief is so remote. IIC has cited no authority in

support of its conclusory assertion that a vacatur would enable it to seek relief in

the BVI court; and it is only by our own research that we have discovered

commentators opining that it is theoretically possible for a party who obtains a



                                           17
vacatur of an already-enforced and satisfied Convention award to return to the

enforcing court and file some type of restitution action.16 See Ali v Cangemi, 419

F.3d 722, 724 (8th Cir. 2005) (en banc) (concluding that case was “prudentially

moot in light of the myriad of uncertainties”). More importantly, it is extremely

unlikely—if not impossible—that IIC would be able to actually remedy its alleged

injury by undoing the consequences of the final, unappealed (and fully satisfied)

judgment of the BVI court.17 As discussed, IIC did not take advantage of the

       16
                Some courts have found that, pursuant to the express terms of the Convention, a
secondary-jurisdiction court has discretion to enforce an award even when there has been a prior
annulment of the award in the primary-jurisdiction court. See, e.g., Karaha Bodas Co. v.
Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 335 F.3d 357, 369 (5th Cir. 2003)
(“As an enforcement jurisdiction, our courts have discretion under the Convention to enforce an
award despite annulment in another country, and have exercised that discretion in the past.”).
The authorities are split on this point. See 2 Gary B. Born, International Commercial Arbitration
2675-99 (2009) (laying out split of authority among courts and commentators and analyzing
strength of various approaches); Termorio S.A. v. Electranta S.P., 487 F.3d 928, 936 (D.C. Cir.
2007) (concluding that Convention includes a “principal precept” that “an arbitration award does
not exist to be enforced in other Contracting States if it has been lawfully ‘set aside’ by a
competent authority in the State in which it was made”); Chromalloy Aeroservices. v. Arab
Republic of Egypt, 939 F. Supp. 907, 909 (D.D.C. 1996) (holding that, as a secondary-
jurisdiction court, court had discretion to recognize and enforce an arbitral award
notwithstanding a previous set-aside of the award by a court in the seat of the arbitration).
Whether a secondary-jurisdiction court has discretion to enforce an award that has already been
set aside in the primary jurisdiction, or under what circumstances enforcement of an already-
vacated award could be appropriate, are questions that are not before us. Nevertheless, the
notion that the Convention may grant the BVI court discretion to enforce an award vacated in the
primary jurisdiction—even where, unlike this case, the vacatur precedes the enforcement
application—adds an additional layer of uncertainty to any effective relief for IIC.
       17
               We note this Court’s prior statement in B.L. Harbert International, LLC v.
Hercules Steel Co., 441 F.3d 905 (11th Cir. 2006): “When a party who loses an arbitration
award assumes a never-say-die attitude and drags the dispute through the court system without an
objectively reasonable belief it will prevail, the promise of arbitration is broken. Arbitration’s
allure is dependent upon the arbitrator being the last decision maker in all but the most unusual

                                               18
opportunity to obtain a stay of the enforcement proceedings pending a decision on

its motion to vacate and actually encouraged the enforcement proceedings in the

BVI court to take precedence; and furthermore, the BVI court has already

indicated that a subsequent vacatur of the award in the district court would not

have any impact on that court’s judgment or AIL’s status as a judgment creditor.18

Under the circumstances, it is plainly “uncertain that declaratory relief will benefit

the party alleging injury.” Penthouse, 939 F.2d at 1020. Considerations of

international comity and prudence counsel that we stay our hand and withhold

IIC’s requested declaratory relief, and we hold that the instant case is prudentially

moot.



cases. The more cases there are, like this one, in which the arbitrator is only the first stop along
the way, the less arbitration there will be. If arbitration is to be a meaningful alternative to
litigation, the parties must be able to trust that the arbitrator’s decision will be honored sooner
instead of later.” Id. at 913.
        18
                  Our concerns parallel those that typically arise in the context of a bankruptcy
appeal in which a court is asked to determine whether a “reorganization plan has been so
substantially consummated that effective relief is no longer available.” In re Club Assocs., 956
F.2d 1065, 1069 (11th Cir. 1992) (quotations omitted). In that context, “[t]he mootness inquiry
necessarily involves many subsidiary questions,” including whether a stay pending appeal has
been obtained, and if not, why not. Id. at 1069 n.11. Although the failure to obtain a stay
pending appeal in the bankruptcy court will not necessarily preclude appellate review, we have
held that it is relevant to the court’s “equities determination which underlay the mootness
inquiry.” Id. at 1070; see also In re Winn-Dixie Store, Inc., 286 Fed. App’x 619, 622-23 (11th
Cir. 2008) (unpublished) (considering party’s failure to seek a stay of confirmation order pending
appeal when analyzing the doctrine of “equitable mootness”); In re Healthco Int’l, Inc., 136 F.3d
45, 48 (1st Cir. 1998) (“The ‘equitable’ mootness test inquires whether an unwarranted or
repeated failure to request a stay enabled developments to evolve in reliance on the bankruptcy
court order to the degree that their remediation has become impracticable or impossible.”).

                                                 19
                                         III.

      For the foregoing reasons, under the particular and unique facts of the

instant case, we cannot conclude that the district court can provide effective

judicial relief to IIC. We therefore hold that the case is moot.

      AFFIRMED.




                                          20